                            IN THE UNITED         STATES DISTRICT            COURT
                                  FOR THE DISTRICT          OF ML\RYLAND


 ROBERT WILLIAN SYKES,JR.                                   *

           Petitioner,
                                                            *         Civil No. RDB-18-0690
v.                                                          *         Criminal No. RD B-15-04 58

                                                            x
UNITED         STArES      OF AMERIC\
                                                            *
           Respondent.
                                     x              x                         x
           *       *        *               *               *       *                  *       *       *
                                         MEMORANDUM             OPINION

           On December          3, 2015, Robert Williams Sykes, Jr. ("Sykes" or "Petitioner")              pled

guilty to two counts of Hobbs Act Robbery, in violation of 18 U.S.c. ~ 1951(a). On April 6,

2016, Judge ;'\[an'in J. Garbis of this Court sentenced Pctitioner to seventy-two (J2) months

imprisonment,          followcd by supen.ised    release for a term of three (3) years.1 On [\pril 13,

2016, Petitioncr appealed his sentence to the United States Court of Appeals for thc Fourth

Circuit on the grounds           that this Court miscalculated      his sentencing guidelincs by dcnying

him a three level reduction and erred by denying his motion for a downward departure. On

Dceember        20, 2016, thc Fourth Circuit affmned            the Petitioner's   sentence.   United StateJ v.

.lykeJ, No. 16-4206,671         F. l\pp'X 199 (4th Cir. Dcc. 20, 2016).

           On ]\[arch 8, 2018, Petitioner       filed the pending 1\[otion to Vacate, Set Asidc, or

Correct Sentence undcr 28 U.S.c. ~ 2255, arguing that his counsel was ineffective during his




1 This   case was subsequently reassigned to the undersigned Judge onJuly 12,2018.


                                                        1
 sentencing. (ECF No. 68.).2 The parties' submissions have been reviewed, and no hearing is

necessary. Jee Local Rule 105.6 (D. ~[d. 2016). ror the reasons stated herein, Petitioner

Sykes' i\[otion to Vacate, Set Aside, or Correct Sentence under 28 USc.                      ~ 2255 (ECr No.

68) is DENIED.

                                              BACKGROUND

         On August       20, 2015, a federal grand jury in Maryland                  returned    an indictment

charging Petitioner Svkes
                     . with two counts of Hobbs 1\ct Robbery,
                                                      .       in violation of 18 U.S.c. ~

1951 (a). i\ccording      to the statement       of facts set forth in the Presentence             Investigation

Report (ECF No. 25) to which the Petitioner agreed, on Noyember                        30, 2014 Sykes walked

into a Family Dollar Store in Baltimore City, Nlaryland, approached                    the front counter, and

demanded      money or threated         that he would start shooting.          (ECF No. 25.) The cashier

complied     and handed      Sykes about 597.00 before he fled. (Id.) 1\ customer                  in the store

followed Sykes out the door and took a picture of him as he was entering the driver's side

door of a Cadillac. (Jd.) ,\ few days later, on December 2, 2014, Sykes entered the ,\d,-ance

Auto Parts in Baltimore City, Maryland, holding a bb-gun in his left hand. (Id.) He demanded

that both employees at the register give him money from the register. (Id.) When they told




2 l\lso pending is Petitioner's Motion for Default, which he fLIedon June 28, 2018. (ECF No. 72.) Petitioner's

i\.Iotion for Default argues that this Court "should enter an order granting Habeas Corpus i\.lotion ... due to
neglect by the Cnitco States Attorney" for failing to ftle a timely response to Petitioner's l\lotion to Vacate. Id
As Goycrnmcnt counsel who responded to Petitioner's i\.lotion did not enter this case, ho\vever, until almost
three months after this Court directed the Government to respond to the l\!ollon within sixty days, there is
good cause to extend the Government's time to respond and Sykes' ~lotion for Default (ECr No. 72) is
DENIED. See Federal Rule Ci\"ill'rocedure (,(b) ("\'i11tn an act mayor must be done "ithin a specified time,
the court may, for good cause, extend the time ... \\lith or without motion or notice if the courts act, or if a
request is made, before the original time or its extension expires ... or on motion made after the time has
expired if the party faik'd to act because of (,xcllsablc ncglccl.")



                                                        2
him that they could not open the register without a key, he fled the store. (ld.) On December

3,2015, Petitioner pled guilty to both counts of Hobbs l\ct Robbery. (ECf No. 21.)

          At Petitioner's    sentencing    on April 6, 2016, the Presentence             Investigation   Report

assigned Petitioner nine criminal history points, resulting in a criminal history category IV

and an advisory guideline range of sixty-three (63) to seventy-eight                (78) months. (ECF No.

25 '/18-31,    34-37, 72.) •.\t sentencing, the Government               and defense counsel disagreed o\'er

whether the Government          should be permitted to introduce evidence of uncharged conduct.

(Sent. Tr., ECF No. 59 at 15-19.) Ultimately, this Court permitted                       the Government       to

introduce     e\'idence     of uncharged     conduct,       indicating    that whether     the evidence      was

excessi\'e would depend on the relevant factors found in 18 U.s.c. ~ 3553. (Id. at 19.) ,\fter

the presentation    of evidence and witness testimony and legal argument, this Court sentenced

Sykes within the guideline range to seventy-two                 (72) months      imprisonment     followed by

supervised release for a term of three (3) years. (ECF No. 49.)

          On l\pril 12,2016, Sykes appealed his sentence to the United States Court of l\ppeals

for the Fourth      Circuit, on the grounds        that this Court miscalculated            the guidelines    by

denying     him a three le\"el attempt        reduction       and erred by denying         his motion     for a

downward      departure.    (ECF No. 51.) On December              20, 2016, the Fourth Circuit affrrmed

the judgment of this Court. J'ee United StateJ      I'••   5jkeJ, No. 16-4206,671     F. App'x 199 (4th Cir.

Dec. 20, 2016). On ,\larch 8, 2018, Sykes filed the pending l\Iotion to Vacate, Set •.\side, or

Correct Sentence      under 28 U.S.c. ~ 2255, arguing his counsel was ineffective during his

sentencing. (ECF No. 68.)




                                                        3
                                                  STANDARD OF REVIEW

           This Court recognizes that Petitioner is pro .reand has accorded his pleadings liberal

construction.            See Eri,kson     tJ.    ParduJ, 551 U.S. 89, 94 (2007). Under 28 U.s.c.                ~ 2255, a

prisoner in custody may seek to ,"acate, set aside, or correct his sentence on four grounds: (1)

the sentence was imposed in violation of the Constitution                             or laws of the United States, (2)

the court was without jurisdiction to impose the sentence, (3) the sentence was in excess of

the maximum                authorized     by law, or (4) the sentence is otherwise              subject to a collateral

attack. Iliff      tJ.    Uniled SlaleJ, 368 U.S. 424, 426-27             (1962) (citing 28 U.S.c. ~ 2255). When

seeking relief under 28 U.S.c. ~ 2255, a petitioner bears the burden of proving his or her

grounds         for collateral relief by a preponderance               of the evidence.' Milfer    tJ.   Uniled Slales, 261

F.2d 546, 547 (4th Cir. 1958).

                                                                ANALYSIS

           I.            Petitioner's     Motion is Timely

           £\t the outset, this Court notes that the Petitioner's                 ~ 2255 Motion is timely. r\ one-

year statute             of limitations         applies   to ~ 2255 petitions. See 28 U.S.c.      ~ 2255(f).     Under    ~

2255(f), limitations            runs from the latest of, among other things, the date on which the

judgment of com'iction                  becomes       final. Jd. Here, Petitioner's     sentence was afftrmed by the

Fourth Circuit on December 20,2016.                        His Judgment    then became final on or around March

20,2017,        when he did not petition the Supreme Court for certiorari. Clqy                    tJ.   Uniled Slales, 537

U.S. 522, 525, 123 S. Ct. 1072 (2003). Therefore,                      Petitioner had until March 20, 2018 to file

the instant ~ 2255 Motion. Because he filed his Motion on March 8, 2018, his ;\Iotion is

timel\'.


                                                                  4
        II.      Petitioner's   Ineffective    Assistance    of Counsel     Claim Fails

        Petitioner   Sykes asserts that his counsel was ineffective            in \'iolation   of his Sixth

l\mendment      right to the United States Constitution      because he alleges that his counsel failed

to object to an incorrect calculation of prior conyictions            in his presentence       inyestigation

report and failed to object to the use of an un counseled misdemeanor.                 (ECF No. 68.) To

preyail on an ineffective assistance of counsel claim, a habeas petitioner must satisfy the two-

part test set out in Stn,.kland v. lI7a.rhing/on, 466 U.S. 668, 687 (1984). Under the fIrst step, the

petitioner    must establish "that counsel's performance        was defIcient. This requires showing

that counsel     made errors so serious that counsel           was not functioning        as the 'counsel'

guaranteed     the defendant by the Sixth l\mendment."         ld. When eyaluating attorney conduct,

there is a "strong      presumption     that counsel's      conduct   falls within    the wide range of

reasonable professional assistance." ld. at 689.

        Under the second step, the petitioner            must show "that the defIcient performance

prejudiced    the defense. This requires sh()\\~ng that counsel's errors were so serious as to

deprive the defendant of a fair trial, a trial whose result is reliable." ld. at 687. The petitioner

must demonstrate      not only that counsel's defIcient conduct has a reasonable probability of

affecting the outcome       of the proceeding,     but also that, because of it, the "result of the

proceeding     was fundamentally      unfair    or unreliable." Lo,.khart     v. Fre/we/I, 506 U.S. 364,

3(,')(1993). Thus, as noted by the United States Court of ,\ppeals           for the Fourth Circuit, the

mere possibility that a result may haye been different is not sufflcient to satisfy the prejudice




                                                     5
prong. (footJ v. Allsbrook,785            F.2d    1214, 1220 (4th Cir. 1(86). This             Court    addresses

Petitioner's two claims below.

                  a. Counsel's Alleged Failure               to Object    To An Incorrect       Calculation     of
                     His Prior Convictions

        First, Sykes claims that his counsel was ineffective by failing to object to an incorrect

calculation     of prior convictions        in his presentence      investigation    report.    (ECF No. 68.)

Nowhere        in his ~ 2255 I\lotion, however, does Sykes indicate what prior com'ictions                      he

asserts were incorrectly        calculated. Rather, Sykes attached           to his Motion      an affidavit of

probable cause for Sykes' arrest in 2007 and a self-serving affidavit that contradicts                   the facts

in the statement of probable cause.

        The Fourth       Circuit has previously         held that "lvlague       and conclusory        allegations

contained      in a ~ 2255 petition may be disposed              of without     further investigation      by the

District Court." United StateJ      I'.   qyw,   730 F.3d 354, 359 (4th Cir. 2013). It is unclear how the

affidavit of probable         cause and Sykes' affidavit support           the contention      that Petitioner's

counsel failed to object to the presentence            investigation     report's accounting of Sykes' prior

convictions.     Therefore,     because Petitioner      offers no more than a vague and conclusory

allegation in his ~ 2255 I\lotion, this claim fails.

                  b. Counsel's      Alleged Failure to Object to a Misdemeanor                  Conviction

   Second, Sykes claims that his counsel failed to object to a misdemeanor                     drug conviction,

which according to Sykes, should not have contributed                  to his criminal history points because

he was never represented        by counsel \\~th respect to the misdemeanor           charge. (ECF No. 68.)

The Fourth Circuit has held that "[wlhen a prior conviction is used to assess the applicable




                                                         6
criminal history category of a defendant, ... the burden [is] on the defendant to at lcast raisc

an inference of the invalidity of thc prior conviction."            Uniled Slalu v. Collins, 415 F.3d 304,

316 (4th Cir. 2005). With respect to a claim that the defendant                   was not represented       by

counsel on a prior conviction, "[tJhe dcfcndant must overcome a presumption                     that thc state

court informed him of his right to counsel as it was required to do, and that, if he was not

rcprcsented,    it was because he waivcd his right to counseL"              Uniled Slales v. Fosler, 565 F.

App'x 202, 202 (4th Cir. 2014). The Fourth                Circuit has repeatedly       stated, "self-sctTing

tcstimony of the [petitioner] is generally not sufficient to overcome that presumption"                    that

the state court informcd       him of his right to counsel and he waivcd it. Id. (quoting Uniled

Slales l'. .lones, 977 F.2d 105, 111 (4th Cir. 1992)).

         rn   his Motion, Sykes does not provide any substantive               evidence to Q\'ercome the

presumption      that he was informcd          him of his right to counsel            with respect      to his

misdemeanor      chargc and that he waived that right. Rather, hc attached an affidavit as proof

that he did not waive his right to counseL Outsidc                of his affidavit, flied years after thc

sentencing     in qucstion,   Sykes offers no cvidencc          that his conviction      ,'iolatcd   his Sixth

l\mendmcnt       right to counseJ.3 Morcover,         he also has failed to show that even if the

misdcmeanor      was improperly      considcred    by this Court, his counsel kncw or should have

known and objected to its considcration.

        Further, even if Petitioner       met his burden of showing that the misdemeanor                   was

impropcrly considercd and his counsel was incffccti,'c for failing to object during sentencing,

.\ [-,Ir. Sykes provides in his Reply to the Government's     Response (ECF No. 76) another Affidavit, which
more vividly depicts the alleged deficiency by counsel. Ho\vcver, this Affida\-it once again fails to overcome
the presumption that the state court infonncu him of his right to counsel and he \vai,.ed it, because it merely
prm'ides self-serving teSlimony . .1'" FOJI,r, 565 F. App'x 202, 202 (4th Cir. 2(14).


                                                      7
Sykes' claim fails on the second prong of the .llrickland analysis because he has not shown

that prejudice     resulted   from counsel's   deficient    performance.         Petitioner's     counsel,    two

l\ssistant   Federal Public Defenders,    vigorously advocated on his behalf during sentencing.

With respect to previous uncharged        conduct,      his counsel argued that his criminal history

category     was overrepresented     because   two of the offenses           occurred      when     Sykes was

eighteen years old and two offenses were "minor non-violent                  and remote in time." (ECF

No. 59 at 11-12.) After the presentation          of e\'idence        and witness      testimony      and legal

argument,     this Court sentenced Petitioner within his guideline range, and his sentence was

subsequently     affim1ed by the Fourth Circuit. For these reasons, Petitioner                  has now shown

that his counsel was ineffective during the sentencing process, and his ineffecti\'e assistance

of counsel claim fails. Therefore,     Sykes' l\lotion to Vacate, Set l\side, or Correct Sentence

under 28 U.S.c. ~ 2255 (ECF No. 68) is DENIED.

                                         CONCLUSION

        For the reason stated abm'e,       Petitioner      Sykes' l\[otion       to Vacate, Set Aside, or

Correct Sentence under 28 U.S.c. ~ 2255 is DENIED.

        Pursuant to Rule 11(a) of the Rules Governing              Proceedings    under 28 U.s.c. ~ 2255,

the court is required to issue or deny a certificate of appealability when it enters a final order

ad,'erse to the applicant. 1\ certificate of appealability is a "jurisdictional          prerequisite"       to an

appeal from the court's earlier order. Uniled SlaleJ         I).   Hadden, 475 F.3d 652, 659 (4th Cir.

20(7). 1\ certificate of appealabiliry may issue "only if the applicant has made a substantial

showing of the denial of a constitutional       right." 28 U.S.c. ~ 2253(c)(2). Where the court

denies petitioner's   motion on its merits, a petitioner satisfies this standard by demonstrating


                                                  8
that reasonable jurists would find the court's assessment of the constitutional claims

debatable or wrong. See S/at-k v. McDaniel, 529 U.S. 473, 484 (2000); see a/so Mi//er-E/ v.

Cockrell, 537 U.S. 322, 336-38 (2003). Because reasonable jurists would not find Sykes' claim

debatable, a certificate of appealability is DENIED.



       Dated:         November 16, 2018

                                                       /24~J$
                                                   Richard D. Bennett
                                                   United States DistrictJudge




                                              9
